          Case 7:21-mj-04540-UA Document 21 Filed 07/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                    V.                                     AFFIRMATION

 JOSEPH SANTORO,                                           21 Mag. 4540
                                    Defendant.



STATE OF NEW YORK )
COUNTY OF WESTCHESTER : ss.:
SOUTHERN DISTRICT OF NEW YORK )

       SHIVA LOGARAJAI-I, under penalty ofperjmy, hereby affirms as follows:

       1. I am an Assistant United States Attorney in the Southern District of New York. I


submit this affirmation in support of an application for a third order of continuance of the time


within which an indictment or information would otherwise have to be filed, pursuant to 1 8 U.S.C.


§3161(h)(7)(A).

       JOSEPH SANTORO, the defendant, was charged with violations of 18 U.S.C. §§371, and

1952(a)(3) in a complaint dated April 27, 2021. The defendant was presented by videoconference

before Magistrate Judge Andrew E. Krause on April 28, 2021, and the defendant was detained.


       Benjamin Gold, Esq., attorney for the defendant, has since been engaging in preliminary


discussions with the Government concerning a possible disposition of this case without trial, and


those discussions are ongoing. The Government hereby requests that a continuance of 28 days be


granted, during which time we may pursue further discussions.


       2. On July 20, 2021, Mr. Gold, counsel for the defendant, agreed by electronic mail


on behalf of the defendant that the requested continuance of 28 days is appropriate in these


circumstances.
          Case 7:21-mj-04540-UA Document 21 Filed 07/21/21 Page 2 of 2




        3. For the reasons stated above, the ends of justice served by the granting of the


continuance requested outweigh the best interests of the public and defendant in a speedy trial.


        4. Pursuant to Title 28, United States Code, Section 1746, I declare under penalties of


perjury that the foregoing is true and correct.


Executed on July 21, 2021.



                                                  SHIVA LOGARAJAH
                                                  Assistant United States Attorney
